UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4869


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ZANTWAN DEVORRIS WORTHY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:07-cr-00127-WLO)


Submitted:    June 11, 2009                 Decided:    September 2, 2009


Before TRAXLER,     Chief   Judge,   and   MICHAEL     and   KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Sandra J. Barrett, Asheville, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Following a guilty plea, Zantwan Devorris Worthy was

convicted of distributing cocaine hydrochloride, in violation of

21 U.S.C.A. § 841 (West 2000 & Supp. 2009).                The district court

sentenced Worthy to 188 months’ imprisonment.                  Worthy appeals

his sentence, arguing that the district court erred by viewing

the sentencing guidelines as mandatory, failing to consider the

sentencing factors in 18 U.S.C. § 3553(a) (2006), failing to

provide an adequate explanation for refusing to grant a downward

variance,     and        imposing    an    unreasonably    lengthy        sentence.

Finding no error, we affirm.

             This court reviews a sentence for abuse of discretion,

regardless of whether the sentence falls inside or outside the

guideline range.          Gall v. United States, 552 U.S. 38, ___, 128

S. Ct. 586, 591 (2007).             First, we must ensure that the district

court    committed        no    significant     procedural    error.         United

States v. Osborne, 514 F.3d 377, 387 (4th Cir.), cert. denied,

128 S. Ct. 2525 (2008).              Procedural errors include “failing to

calculate    (or    improperly        calculating)   the   Guidelines       range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)     factors,         selecting   a   sentence    based     on     clearly

erroneous facts, or failing to adequately explain the chosen

sentence.”     Gall, 128 S. Ct. at 597.           Further, a district court

must    provide     an    “individualized      assessment”   based        upon   the

                                           2
specific facts before it.                      United States v. Carter, 564 F.3d

325,   328     (4th    Cir.        2009).       If   the   sentence        is   procedurally

reasonable,           the     court         then       considers       its       substantive

reasonableness,             taking      into     account      the     totality        of    the

circumstances.         Gall, 128 S. Ct. at 597.

               Worthy argues that the district court failed to make

specific findings relevant to § 3553(a)’s sentencing factors and

did    not    adequately          explain      its   refusal     to    grant      a   downward

variance.        Specifically,            Worthy       complains      that      the   district

court did not address his argument that the presentence report

unduly       emphasized       his       criminal     history     because        he    did   not

actually      commit        one    of    the    crimes     included     in      his   criminal

history.

               The     district          court       discussed        Worthy’s        criminal

history,       focusing           on     his     prior     conviction           for    cocaine

trafficking.           The        district     court     provided     an     individualized

assessment of Worthy’s crime and circumstances, determining the

sentence       only    after        discussing       the    seriousness         of    Worthy’s

offense, his prior drug trafficking conviction, his education,

the support shown by his family and community, the need to deter

others from committing the same crime, and the possibility of

his    rehabilitation.              Thus,      the   district    court       satisfactorily

explained its reasons supporting the sentence.



                                                 3
           Worthy      also    contends         the    sentence     was    procedurally

flawed    because    the      district      court       failed      to    consider       the

sentencing guidelines as advisory.                     We disagree.             During the

sentencing hearing, the experienced district judge explained on

several      occasions        that         the        guidelines          were      simply

recommendations     that      the    sentencing         court     was     not    bound    to

follow.

           Finally, Worthy argues that the district court imposed

an unreasonably lengthy sentence.                 This court presumes on appeal

that a sentence within a properly calculated Guideline range is

reasonable.     Rita    v.    United       States,      551     U.S.     338,    341,    347

(2007); United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007).    Upon careful review, we are unpersuaded that Worthy’s

arguments are adequate to overcome that presumption.

           Accordingly, we affirm the judgment of the district

court.    Because Worthy is represented by counsel, we deny his

motion to file a pro se supplemental brief.                         We dispense with

oral   argument     because        the    facts       and   legal      contentions       are

adequately    presented       in    the    materials        before       the    court    and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                            4